Citation Nr: 1528671	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a bilateral shoulder condition.  The Veteran appealed this determination to the Board. 

In November 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

In March 2012, the Board remanded this matter for additional development. Thereafter, the Board issued another remand in May 2013, after determining that there had not been full or even substantial compliance with the Board's March 2012 remand directives concerning the provision of a VA medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  In May 2013, the Board remanded this matter in order to retrieve any temporary claims file in existence from the RO; provide the Veteran with a comprehensive list of treatment records that have been obtained, and ask that he identify any outstanding such records and undertake any records development indicated; and arrange for a VA medical opinion to be provided regarding the Veteran's bilateral shoulder disorder.  After reviewing the record, the Board found that although the temporary file had been obtained and the Veteran had been requested to provide any additional information regarding treatment, the VA medical opinion provided in June 2013 did not substantially comply with the Board's prior remand directives.  Stegall v. West, supra.  As a result, in September 2013, the Board once again remanded the claim for an additional VA examination and opinion.  This examination was performed by VA in October 2013.  (See October 2013 VA opinion).  A copy of the October 2013 report has been associated with the Veteran's Veterans Benefits Management System (VBMS) folder.  The appeal has returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West (2014).


FINDING OF FACT

A bilateral shoulder disorder, to include bilateral shoulder strain and arthritis, is not etiologically related to the documented right shoulder strain and right shoulder bursitis during service in November 1956 and July 1965, respectively, or to a service-connected disability, nor was arthritis of either shoulder manifested to a compensable degree within one year of service discharge in August 1975.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred during a period of active military service and is not causally related to or aggravated by a service-connected disability nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

Concerning the service connection issue on appeal, the Veteran was notified via an April 2009 letter of the criteria for establishing service connection on a direct or presumptive basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded by this letter. 

The Board notes that elements necessary to prevail on the secondary service connection component of this claim were not provided in the above-cited letter.  Notwithstanding this omission, the Board notes that the Veteran has made arguments in support of entitlement to a bilateral shoulder disorder based on a secondary service connection theory of entitlement.  In addition, VA examiners, in June 2013 and October 2013, discussed the secondary service connection components of the claim.  In written arguments to the Board, dated in March 2013 and January 2014, the Veteran's representative, on behalf of the Veteran, indicated that he did not have any additional argument to submit in support of the claim for service connection for a bilateral shoulder disorder.  Such shows that the Veteran had actual knowledge concerning the secondary service connection aspect of his claim.  Thus, the Board's proceeding with the merits of the claim for service connection for a bilateral shoulder disorder, to include on a secondary basis, without a remand to the RO will not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 389 (1993). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection for a shoulder disorder.  The RO obtained his service treatment records as well as identified VA and private treatment records and VA examination reports. 

Additionally, as discussed above,  the Board has obtained several VA opinions that address the etiology of the Veteran's bilateral shoulder disorder.  (See June 2012, and March, June and October 2013 VA opinions).  In September 2013, the Board remanded the Veteran's claim to clarify the etiology of the Veteran's bilateral shoulder disorder, to include whether it was secondary to a service-connected disability, notably a service-connected cervical spine disability.  In October 2013, a VA physician reviewed the claims files, considered the Veteran's lay history, and rendered an appropriate opinion based on the questions presented to him by the Board.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, is supported by sufficient detail, and refers to specific documents and medical history, as well as the Veteran's statements regarding what he believes was the onset of his bilateral shoulder disorder and provides a complete rationale for the opinion stated which is supported by the evidence of record.  It is more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the service connection issued decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

Given the foregoing, the Board finds that the AOJ has substantially complied with its September 2013 remand directives as it relates to the Veteran's claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Overall, the Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection claim decided herein.

Additionally, in November 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal as entitlement to service connection for a bilateral shoulder disability.  (See Transcript (T.) at page (pg.) 2.)  Information was solicited regarding the onset, and post-service history and treatment for his bilateral shoulder disability. (T. at pages (pgs.) 2-6).)  It was also discussed whether there were any outstanding medical records available demonstrating an earlier diagnosis of a bilateral shoulder disability.  (See T. at pg. 6. Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.

II. Merits Analysis

The Veteran maintains that his left knee shoulder disorder, currently diagnosed as ADD, are the result of an injury during assault school and, in the alternative, as secondary to his service-connected bilatearl pes planus. (T. at pgs. 2-6).  He maintains that he did not experience any left knee problems until many years after service discharge.  (T. at pg. 6).  He maintains that he is not seeking any current treatment for his left knee. Id. When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370,  1371 (Fed. Cir. 2004).  The theories of direct and secondary service connection will therefore be considered and addressed in the Board's analysis below. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Vetearn was diagnosed as having degenerative joint disease of the left knee at a May 2004 retirement examiatnion, this has not been confirmed by x-ray evidence at that time or on serial x-rays since service discharge.  As a result, service connection via the demonstration of continuity of symptomatology for arthritis of the left knee is not for application in the present case.

Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365 .

The Board will deny the claim for service connection for a left knee disorder disability because the preponderance of the evidence of record is against a nexus between the currently diagnosed right and left shoulder strain and arthritis of the shoulders to military service or to a service-connected disability, and there is no evidence of arthritis of either shoulder to a compensable degree within one year of service discharge.  

Turing to Shedden/Caluza element number one (1), evidence of a current disability, a March 2014 VA examiner diagnosed the Veteran as having chronic left knee strain and patellar tendonitis.  (See March 2014 Knee/Lower Leg VA examination report).  Thus, the Board finds that there is evidence of current left knee disabilities and, thus, Shedden/Caluza element number one (1) has been met.  
 
Regarding Shedden/Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records reflect that he received treatment for cellutlitis of the right knee after he slipped on a ramp five (5) days previously.  In Juen 1990, the Veteran complained of foot pain that affected his knees and lower back.  It was ntoed that this had been ongong for the previous year, but was never treated.  A diagnosis with respect to the left knee was nor reported.  A May 1994 service retirement examiaton report reflects that the Veteran's lower extremties were found to have been "abnormal."  The examingin clinician noted that the Veteran's knees had demonstrated crepitus with range of motion.  In the Summary of Defects section of the report, the examimnign clinician noted that the Vetearn degenerative joint disease (DJD) of the knees and feet.   (Parenthetically, the Board ntoes that the clincialn notation of DJD of the knees was not confirmed bhy x-rya evidence of the same during service or at discharge in 1994).  On an accompanying Report of Medical History, the Veteran denied having had a "trick" or locked knee and bursitis, arthritis or rheumatism.   Thus, in view of the in-service findings of right knee cellulitis, complaints of foot pain that had affected his knees, and the examining clincian's notations at discharge of crepitus with range of motion and DJD of the knees the Board finds that Shedden/Caluza element number two (2), evidence of in-service disease or injury, has been met. 

Finally, turning to Shedden/Caluza element number three (3), nexus to military service, the Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed left knee disability and military service, to include the clinical findings of right knee cellulitis, knee pain and clinical notation of crepitus and DJD.  

There are VA opinions that are against the direct service connection component of the claim.  After physical evaluation of the Veteran and review of the record in June 2012 and March 2013, the VA examiners opined that the Veteran's diagnosed bilateral shoulder strain and degenerative or traumatic arthritis of the left shoulder were less likely than not incurred in or caused by the Veteran's service.  The rationale provided was that there is no medical evidence of trauma to the shoulders or an ongoing shoulder problem.  A July 1965 service treatment record containing a diagnosis of shoulder bursitis was acknowledged, but it was noted that there was no history of trauma at that time and that shoulder treatment was not sought subsequently.  The March 2013 VA examiner noted that the Veteran's retirement examination did not note any shoulder conditions or complaints.  (See June 2012 and March 2013 VA examination reports). 

The Board finds the June 2012 and March 2013 VA examiners' opinions to be of limited probative value for evaluating the claim on a direct incurrence basis they are  incomplete.  First, each examiner provided a very minimal and terse conclusion.  More importantly, there was no discussion of the Veteran's lay statements and testimony, service treatment records documenting his 1956 right shoulder muscular strain and two motor vehicle accidents, and post-service treatment records, such as a post-service June 1997 employment-related accident and September 2008 reports of right shoulder/neck pain.  (See records, dated in June 1997, prepared by Altus Air Force Base, reflecting that the Veteran had received treatment for right shoulder pain, rotator-cuff problems and degenerative arthritis from a work-related accident four to five moths previously after he received a kickback from a circular saw, and September 2008, prepared by Great Plains Regional Medical Center, showing complaints of right shoulder/neck pain).  In fact, the only medical evidence discussed was a particular service treatment record reflecting a diagnosis of right shoulder bursitis.  Thus, and as determined by the Board in a May 2013 remand, because the June 2012 and March 2013 VA examiners' opinions are based on an inaccurate and limited history, they are of limited probative value in addressing the claim for service connection for a bilateral shoulder disability on a direct incurrence basis.  

Thus, in view of the June 2012 and March 2013 VA examiners' deficient opinions, the Board remanded the claim in May 2013 for another opinion.  This opinion was provided by a VA physician in June 2013.  (See June 2013 VA opinion).  After a review of the Veteran's entire record, the June 2013 VA examiner provided an opinion that is against the claim for service connection for a bilateral shoulder disability on a direct incurrence basis.  The VA examiner concluded, after a recitation of the above-cited history absent the 2008 complaints of neck and shoulder pain, that the Veteran's "shoulder problems" were not initially diagnosed until l997, which was 22 years after service discharge and the result of a work-related injury; that there was no medical evidence that a right or left shoulder disorder was incurred in or related to the Veteran' military service, to include as a result of either MVX; the right shoulder muscular strain and right shoulder bursitis; or, duties that required working above head level; and, there was no medical evidence of arthritis [of either shoulder] manifested within the initial post-service year (i.e., August 1975 to August 1976).  Overall, the June 2013 VA examiner maintained that the Veteran had two in-service visits for right shoulder problems and that there is no evidence that he either had chronicity or continuation of those symptoms during or after service until 1997, when he was involved in a work-related injury.  (See June 2013 VA opinion).  

In a September 2013 remand, the Board found the June 2013 VA examiner's opinion to be of reduced probative value for the following reasons.  The Board noted that although the June 2013 VA physician had addressed the four specific questions posed in its May 2013 remand (i.e., as to whether it was at least as likely as not that each diagnosed right shoulder, left shoulder, or bilateral shoulder disorder was incurred during or is related to the Veteran's service to include as a result of two motor vehicle accidents the documented right shoulder muscular strain, the documented right shoulder bursitis, duties that repeatedly required working above head level, or otherwise (b) if arthritis was manifested (diagnosis is not required) within his first post-service year (August 1975 to August 1976), (c) was caused by his service-connected cervical spine degenerative joint disease (DJD), or (d) has been aggravated (permanently worsened beyond the natural progression) by one or more of his service-connected disabilities)), the June 2013 VA physician's response to each was to merely indicate that there was "no medical evidence" of each, without providing any supporting rationale or explanation.  

The Board also found the June 2013 VA examiner's final opinion that the Veteran's "shoulder problems" did not get diagnosed until 1997, which was noted to be 22 years after the Veteran's leaving service and after a work-related injury, did not take into account the fact that the 1997 injury only involved the right shoulder.  As noted by the Board in September 2013, the June 2013 physician did not provide a rationale regarding the left shoulder, or an explanation for the discrepancy.  Finally, the Board determined that the June 2013 VA physician did not take into account the Veteran's lay evidence of continuation of bilateral should symptoms since service in accordance with Jandreau v Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Buchanan v Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competency is distinguished from weight and credibility, which are factual determinations to be made by the Board, that go to the probative value of the evidence  See Rucker v. Brown, 10 Vet App 67, 74 (1997).  

In response to the Board's September 2013 remand directives, a VA physician provided the requested opinion in October 2013.  After a review of the record, to include the above-cited service treatment records and physical evaluation of the Veteran, the October 2013 VA physician opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral shoulder disorder was incurred in or caused by any in-service event or disease.  The VA examiner reasoned that there were no records indicating a chronic shoulder problem in service, to include the Veteran's service retirement examination, or within several years post-service.  The examiner indicated that the initial post-service treatment for any chronic shoulder problem was in 2008.  The Veteran, according to the examiner, did not recall any specific injury to the shoulders or any treatment of the shoulders in the years following service. The Board finds the October 2013 VA examiner's examination report, while probative on some points, such as an absence of treatment for shoulder problems within the initial several years after service discharge, is flawed on several accounts.  The VA examiner did not discuss the June 1997 post-service work-related injury to the right shoulder or the Veteran's complaints of bilateral shoulder pain from having performed repetitive overuse duties.  Thus, for these reasons, the Board finds the October 2013 VA examiner's opinion to be of reduced probative value in evaluating the claim on a direct incurrence basis. 

While each of the above-cited VA examiners' opinions are flawed in certain respects, they are probative on the fact that aside from the two in-service findings referable to right shoulder muscular strain and bursitis, there are no other subjective complaints or clinical findings referable to either shoulder for the duration of military service, to include coincident to the Veteran's two motor vehicle accidents.  In addition, and as correctly noted by the examiners, no shoulder disability was found during the Veteran's retirement examination.  In addition, and as indicated by the June 2013 VA examiner, the initial post-service treatment for either shoulder was in June 1997, when the Veteran sought treatment for right shoulder pain related to a work-related accident.  Thus, while flawed, the  VA opinions are entitled to probative weight in evaluating the Veteran's claim for service connection for a bilateral shoulder disorder on a direct basis.  The VA opinions are uncontroverted and are against the claim.  The evidentiary weight of these reports and opinions preponderates against the Veteran's lay assertions regarding etiology, and the opinions in the record in support of the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, direct service connection is not warranted because while the evidence does show that the Veteran was treated during service for his right shoulder, there is no objective evidence of a medical nexus between the Veteran's current bilateral shoulder disorder and his period of military service, to include the 1957 motor vehicle accident or from having performed repetitive overhead movements.

The Board notes that the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  In this connection, the Veteran, has maintained, both in written statements submitted and oral testimony, that he injured his shoulders during the 1957 motor vehicle accident, and from having engaged in repetitive overhead duties associated with his job as a jet engine mechanic and air traffic controller.  The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2014). 

After a complete review of the evidence of record, the Board finds that the Veteran's lay testimony regarding continuity of symptomatology, although competent, lacks sufficient credibility.  Crucially, the Veteran's assertions of continuity are contradicted by the medical evidence of record, as well as by the Veteran's own prior statements to medical professionals.  There is again no mention of any right and or left shoulder injury coincident to the 1957 or 1966 motor vehicle accidents.  While the Veteran was seen for right shoulder muscular strain and right shoulder bursitis in November 1956 and July 1965, respectively, the remainder of his service treatment records, to include a December 1974 retirement physical are devoid of any subjective complaints or clinical findings referable to either shoulder.   While it may be argued that the Veteran may not have mentioned right and/or left shoulder pain at the time of his December 1974 retirement examination , the Board finds it incredible that he would have made no mention of his right and left shoulders having been injured during the 1957 motor vehicle accident, specifically if the right and left shoulder pain had been chronic since that time.  Further, when evaluated in 1997 for his work-related right shoulder injury, the Veteran did not report any prior injury to either shoulder.  It was noted that he had served as an air traffic controller.  Furthermore, when evaluated for right shoulder pain in early September 2008, the Veteran reported that the onset began 10-12 years previously (1996-1998).  In late September 2009, the Veteran contradicted this prior statement and reported that he had had ongoing shoulder pain since the 1957 motor vehicle accident.  (See September 2008 reports, prepared by Great Plains Regional Medical Center).  

Further, as was discussed above, the objective medical evidence of record is against a finding that the Veteran's current bilateral shoulder disorder is in any way related to his military service.  Each of the VA examiners have pertinently opined to the contrary. To the extent the Veteran himself now attributes his current bilateral shoulder disorder to military service, to include repetitive overhead activities and the 1957 motor vehicle accident, the Board ascribes greater probative value to the negative VA opinions. The Veteran is clearly competent to report having injured his shoulders in service.  However, notwithstanding the credibility question that has been addressed, he lacks the competence to provide an opinion as to diagnosing the disorder and relating his present arthritis and strains of the shoulders to that service. Indeed, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining that a remote injury to the shoulders 40 years ago caused the Veteran's current arthritis and shoulder strains, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Turning to the secondary service connection component of the claim, there are two VA opinions that address this theory of entitlement and they are against the claim.  In June 2012 and October 2013, VA physicians' opined that there was no medical evidence that the Veteran's shoulder problems were caused or aggravated beyond the natural progression by any service-connected disability, notably his service-connected cervical spine disability.  The October 2013 VA examiner reasoned that although the neck can radiate pain into the shoulders, referred cervical spine pain did not worsen or contribute to the pathology of a shoulder condition.  The October 2013 VA examiner also maintained that when the Veteran was evaluated for a shoulder condition with a rotator cuff tear and other internal derangement in 2008,  it was noted that it had existed for 12 years (1996).  Thus, the October 2013 VA examiner determined that chronologically the [shoulder] condition, to include the arthritis, was not associated with or aggravated by a service-connected disability, to include the referred neck pain.  (See June and October 2013 VA opinions).  

The Board accords great probative weight to the VA physicians' opinions, notably the October 2013 VA opinion since it was offered clear conclusions with supporting data, and reasoned medical explanations. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These opinions are against the claim on a secondary basis and are uncontroverted.  The preponderance of the evidence is against the claim for service connection for a bilateral shoulder disorder, to include as secondary to service-connected disabilities, notably the service-connected cervical spine disability. 

Further, there is no evidence of record, either medical or lay, indicating onset of arthritis of either shoulder either during service, or in the first year following discharge from service.  Hence, just as the record establishes that arthritis is not due to service, to include two motor vehicle accidents or repetitive overhead movements, or secondary to the service-connected neck disorder, it establishes that arthritis did not manifest in the year following service.  Therefore, service connection on a presumptive basis under 38 C.F.R. § 3.309 would not be warranted here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disorder, to include as secondary to a service-connected disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


